EXHIBIT 10.66

 

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST.  REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

AMENDMENT NUMBER 8 TO LOAN DOCUMENTS

 

This AMENDMENT NUMBER 8 TO LOAN DOCUMENTS (this “Eighth Amendment”) is entered
into as of December 31, 2009, by and between GVEC RESOURCE IV INC. (the
“Agent”), as Agent and as a Lender, and EMRISE CORPORATION, a Delaware
corporation (“Parent”), and Parent’s Subsidiaries that are signatories hereto
(collectively, with Parent, the “Borrowers” and each individually, a
“Borrower”), with reference to the following facts:

 

A.                                   Borrowers, Agent and the Lenders named
therein are parties to that certain Credit Agreement, dated as of November 30,
2007, as amended by that certain Amendment Number 1 to Loan Documents, dated as
of August 20, 2008, that certain Amendment Number 2 to Loan Documents, dated as
of February 12, 2009, that certain Forbearance Agreement and Amendment Number 3
to Loan Documents, dated as of March 20, 2009 (as amended by that certain
Amendment to Forbearance Agreement and Amendment Number 3 to Loan Documents,
dated as of April 9, 2009), that certain  Amendment Number 4 to Loan Documents,
dated as of April 14, 2009, that certain  Amendment Number 5 to Loan Documents,
dated as of August 14, 2009, that certain  Amendment Number 6 to Loan Documents,
dated as of November 3, 2009, and that certain Amendment Number 7 to Loan
Documents, dated as of November 13, 2009 (as further amended, restated,
supplemented or modified from time to time, the “Credit Agreement”).

 

B.                                     As of the date hereof, there is owing
under the Credit Agreement a principal amount of Thirteen Million Eight Hundred
Eighty Eight Thousand Three Hundred Five Dollars ($13,888,305) (not including,
to the extent applicable, any contingent obligations), accrued and unpaid
interest in the amount of One Hundred Thirty Two Thousand Five Hundred Fifty
Three Dollars ($132,553), legal fees and costs, plus all other outstanding
amounts and costs of enforcement due under the Credit Agreement.  Such amount,
plus accruing interest and costs and accrued and accruing attorneys’ fees and
costs are hereinafter referred to herein as the “Existing Debt.”

 

NOW, THEREFORE, for good and valuable consideration, the parties agree as
follows:

 

1.                                       Defined Terms.  Capitalized terms not
otherwise defined herein shall have the same meanings as set forth in the Credit
Agreement

 

2.                                       Acknowledgement of Liability.  As of
the date of this Eighth Amendment, Borrowers owe Lenders an amount equal to the
Existing Debt.  Each Borrower reaffirms all of its obligations under the Credit
Agreement and hereby forever waives and relinquishes any and all claims,
set-offs or defenses that any Borrower may now have with respect to the payment
of sums due to Agent and the Lenders and the performance of other obligations
under the Credit Agreement.  The security interests granted to Agent in the
Credit Agreement in the Collateral remain perfected, first priority liens.

 

3.                                       Repayment.

 

(a)                                  Subject to the other terms and conditions
of this Eighth Amendment, Borrowers shall continue to make all payments  on
account of the Revolving Loan as they become due under the Credit Agreement. 
Borrower shall repay the entire principal balance, all accrued but unpaid
interest, and all other amounts owing to Agent on account of the Revolving Loan,
on the earlier of (i) the Maturity Date or (ii) at such time as Borrowers repay
all outstanding Obligations under the Credit Agreement.

 

(b)                                 Except as otherwise set forth herein, all
existing and scheduled fees and costs, including but not limited to those
payable to PEMG and/or Agent, shall be paid when due.

 

(c)                                  In consideration of the execution of this
Eighth Amendment, Borrowers shall pay PEMG an advisory fee equal to Two Hundred
Thousand Dollars ($200,000) (the “December Advisory Fee”), which fee shall be
due and payable on the earlier of (i) the Maturity Date or (ii) at such time as
Borrowers repay all outstanding Obligations under the Credit Agreement.  The
December Advisory Fee shall be fully earned and nonrefundable as of the date of
this Eighth Amendment.

 

4.                                       Ratification by Borrowers of Agent’s
First Priority Security Interest in Collateral.  Each Borrower hereby confirms
and ratifies Agent’s first priority lien and security interest in and to all
Collateral.  Each Borrower shall execute such security

 

1

--------------------------------------------------------------------------------


 

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST.  REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

agreements, financing statements and other documents as Agent may from time to
time reasonably request to carry out the terms of this Eighth Amendment and the
Credit Agreement.  Each Borrower authorizes Agent to file such financing
statements and amendments relating to the Collateral.  Such liens and security
interests shall secure all of the obligations of Borrowers under this Eighth
Amendment and the Credit Agreement.

 

5.                                       Reviews; Observer.  Agent shall have a
right at any time after the date of this Eighth Amendment to appoint an outside
observer, acceptable to Agent in its sole discretion, to review Borrower’s books
and records, the Collateral, and Borrowers’ business operations, all at
Borrower’s expense, which reviews shall occur at Agent’s option and in Agent’s
sole discretion.  Notwithstanding the foregoing, unless an Event of Default
shall have occurred prior thereto, Agent acknowledges and agrees that (i) it
shall not appoint an observer pursuant to this Section 5 before February 25,
2010; (ii) Agent shall provide Parent no less than three (3) Business Days’
prior notice of the arrival of any such observer; (iii) such reviews shall occur
at reasonable times agreed upon by the parties (or, during normal business
hours, in the event the parties cannot agree upon such times) and without
causing undue disruption to the business operations of Borrowers or the Foreign
Subsidiaries (provided that Borrowers shall make available to the observer such
members of Borrowers’ executive management as the observer shall reasonably
request); and (iv) the reasonable expense associated with such observer shall be
borne by Borrowers but shall not be due and payable until the earlier of (x) the
Maturity Date or (y) at such time as Borrowers repay all outstanding Obligations
under the Credit Agreement.

 

6.                                       Representations and Warranties.

 

(a)                                  Each Borrower hereby represents and
warrants that, after giving effect to this Eighth Amendment, no Event of Default
or failure of condition has occurred or exists, or would exist with notice or
lapse of time or both under the Credit Agreement.

 

(b)                                 All representations and warranties of
Borrowers in this Eighth Amendment and the Credit Agreement are true and correct
as of the date hereof, and shall survive the execution of this Eighth Amendment.

 

7.                                       Amendments. The Credit Agreement is
hereby amended as follows:

 

(a)                                  Schedule 1.1 of the Credit Agreement hereby
is amended by adding the following definitions:

 

“Eighth Amendment” means that certain Amendment Number 8 to Loan Documents,
dated as of December 31, 2009, by and among Borrowers, Agent and the Lenders
party thereto.

 

“Eighth Amendment Effective Date” means that date on which each of the
conditions precedent set forth in Section 9 of the Eighth Amendment has been
satisfied.

 

(b)                                 Section 2.2(d) of the Credit Agreement
hereby is amended and restated in its entirety to read as follows:

 

“(d)                           Subject to subsection (c), above, the principal
of Term Loan A shall be repaid in biweekly installments of $37,500, commencing
February 1, 2010 and continuing until the earlier of (i) the Maturity Date or
(ii) at such time as Borrowers repay all outstanding Obligations under the
Credit Agreement, at which time the entire principal balance and all accrued and
unpaid interest on Term Loan A shall be due and payable in full.”

 

(c)                                  Section 2.2(e) of the Credit Agreement
hereby is amended and restated in its entirety to read as follows:

 

“(e)                            Subject to subsection (c), above, the principal
of Term Loan B shall be repaid in biweekly installments of $37,500, commencing
February 1, 2010 and continuing until the earlier of (i) the Maturity Date or
(ii) at such time as Borrowers repay all outstanding Obligations under the
Credit Agreement, at which time the entire principal balance and all accrued and
unpaid interest on Term Loan B shall be due and payable in full.”

 

(d)                                 New Section 2.2(f) hereby is added to the
Credit Agreement to read as follows:

 

2

--------------------------------------------------------------------------------


 

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST.  REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

“(f)                              Subject to subsection (c), above, the payments
due as of January 1, 2010 under Sections 2.2(d) and (e) shall be in the
aggregate principal amount of $150,000 (plus interest paid in accordance with
the terms of the Credit Agreement).”

 

(e)                                  Section 2.4(c)(i) of the Credit Agreement
hereby is amended by amending and restating the clause at the end of the first
sentence of such Section 2.4(c)(i) to read as follows:

 

“; provided, however, that (x) except as set forth in (y) and (z), below, in
connection with any such sales or distributions that occur subsequent to the
Eighth Amendment Effective Date, Borrowers shall prepay the outstanding
Obligations in an amount equal to [* * *]  of the Net Cash Proceeds received in
connection with such sales or distributions; (y) Borrowers shall not be
obligated to prepay the outstanding Obligations from the Net Cash Proceeds
received in connection with the sale of [* * *]; and (z) Borrowers shall prepay
the outstanding Obligations in an amount equal to (i) [* * *]  of the Net Cash
Proceeds received in connection with the sale of [* * *] and (ii)    [* * *] of
the Net Cash Proceeds received in connection with the sale of [* * *].”

 

(f)                                    Section 5.22 of the Credit Agreement
hereby is amended and restated in its entirety to read as follows:

 

“5.22                     Intentionally Omitted.”

 

(g)                                 New Section 5.23 hereby is added to the
Credit Agreement to read as follows:

 

“5.23                     Sales of Assets; Key Milestones.

 

(a)                                  [* * *];

 

(b)                                 Milestones re and Sale of [* * *]. 
Borrowers shall (i) achieve each of the “Key Milestones,” by respective dates
indicated, [* * *]; in each case of (i) and (ii), in form and content, and on
such terms and conditions as are, reasonably acceptable to Agent; and

 

(c)                                  [* * *]

 

(h)                                 Section 6.16(a) of the Credit Agreement
hereby is amended and restated in its entirety to read as follows:

 

“(a)                            Intentionally Omitted.”

 

(i)                                     Section 6.16(b) of the Credit Agreement
hereby is amended and restated in its entirety to read as follows:

 

“(b)                           Intentionally Omitted.”

 

(j)                                     Section 6.16(c) of the Credit Agreement
hereby is amended and restated in its entirety to read as follows:

 

“(c)                            Intentionally Omitted.”

 

(k)                                  Section 6.16(d) of the Credit Agreement
hereby is amended and restated in its entirety to read as follows:

 

“(d)                           Intentionally Omitted.”

 

(l)                                     Notwithstanding any provision of the
Credit Agreement to the contrary,

 

(A) Borrowers shall provide to PEMG the following:

 

3

--------------------------------------------------------------------------------


 

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST.  REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

(i) by Monday of each week, (x) a weekly cash flow report detailing the previous
weeks’ receipts and expenses (and Borrowers’ global cash balances as reported in
the most recent Borrowing Base Certificate) and (y) a 3-week (by week) forecast
for the same line-items as set forth in the weekly cash flow report; in each
case, in the form attached to this Eighth Amendment as Exhibit A;

 

(ii) (x) access to any electronic data room established in connection with the
sale, transfer or other disposition of any of Borrowers’ assets, and (y) copies
of all letters of intent, term sheets, expressions of interest (or similar), and
draft purchase and sale documents (or similar) and other key documents, and
copies of all correspondence or other written communications by or among any
Borrower and any prospective purchaser (or other acquirer) of any of Borrowers’
assets; in each case, as and when delivered or received;

 

(iii) evidence of Borrowers’ global cash balances as of the Business Day
immediately preceding each Borrowing Base Certificate, certified by an
Authorized Person, in the form attached to this Eighth Amendment as Exhibit B;
and

 

(B) Borrowers shall, and shall cause Borrowers’ investment banking or similar
firm (including but not limited to Boenning & Scattergood), to meet weekly (or
more frequently as PEMG may reasonably determine), on Thursday of each week, at
9:30 a.m. California time, with PEMG to discuss the status of Borrowers’ asset
sales efforts, compliance with this Eighth Amendment, and such other matters as
PEMG may reasonably determine and/or deem necessary.

 

8.                                       Default.  In addition to all other
Events of Default under the Credit Agreement, Borrowers’ failure to pay any
amount when due under this Eighth Amendment or to perform any covenant or other
Eighth Amendment contained in this Eighth Amendment or any other document
entered into pursuant hereto, shall constitute Events of Default under this
Eighth Amendment and the Credit Agreement.

 

9.                                       Conditions Precedent.  The
effectiveness of this Eighth Amendment is subject to Agent’s receipt of all of
the following:

 

(a)                                  this Eighth Amendment and such other
agreements and instruments reasonably requested by Agent pursuant hereto
(including such documents as are necessary to create and perfect Agent’s
interest in the Collateral), each duly executed by each Borrower;

 

(b)                                 payment of all legal fees and expenses
incurred through the date of this Eighth Amendment, estimated not to exceed
$35,000 (which shall be remitted via wire transfer according to the instructions
set forth in Annex Z hereto); and

 

(c)                                  such other documents and completion of such
other matters as Agent may reasonably deem necessary or appropriate.

 

10.                                 Release.

 

(a)                                  Each Borrower acknowledges that neither
Agent, any Lender nor PEMG (the “Released Parties”) would enter into this Eighth
Amendment without Borrowers’ assurance hereunder.  Except for the obligations
arising hereafter under this Eighth Amendment, each Borrower hereby absolutely
discharges and releases the Released Parties, any person or entity that has
obtained any interest from any of them under the Credit Agreement or otherwise
and each of the Released Parties’ and such entities’ former and present
partners, stockholders, officers, directors, employees, successors, assignees,
agents and attorneys from any known or unknown claims which any Borrower now has
against any of them of any nature, including any claims that any Borrower, its
successors, counsel, and advisors may in the future discover they would have now
had if they had known facts not now known to them, whether founded in contract,
in tort or pursuant to any other theory of liability, including but not limited
to any claims arising out of or related to the Credit Agreement or the
transactions contemplated thereby.

 

4

--------------------------------------------------------------------------------


 

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST.  REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

(b)                                 Each Borrower waives the provisions of
California Civil Code Section 1542, which states:

 

A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH IF
KNOWN BY HIM MUST HAVE MATERIALLY AFFECTED HIS SETTLEMENT WITH THE DEBTOR.

 

(c)                                  The provisions, waivers and releases set
forth in this section are binding upon each Borrower and each Borrower’s
shareholders, agents, employees, assigns and successors in interest.  The
provisions, waivers and releases of this section shall inure to the benefit of
the Released Parties and their respective agents, employees, officers,
directors, assigns and successors in interest.

 

(d)                                 Each Borrower warrants and represents that
such Borrower is the sole and lawful owner of all right, title and interest in
and to all of the claims released hereby and no Borrower has heretofore assigned
or transferred or purported to assign or transfer to any person any such claim
or any portion thereof.  Each Borrower shall indemnify and hold harmless Agent,
each Lender and PEMG from and against any claim, demand, damage, debt, liability
(including payment of attorneys’ fees and costs actually incurred whether or not
litigation is commenced) based on or arising out of any such assignment or
transfer.

 

(e)                                  The provisions of this section shall
survive payment in full of the Obligations, full performance of all the terms of
this Eighth Amendment and the Credit Agreement, and/or Agent’s, any Lender’s or
PEMG’s actions to exercise any remedy available under the Credit Agreement or
otherwise.

 

11.                                 Consultation of Counsel.  Each Borrower
acknowledges that such Borrower has had the opportunity to be represented by
legal counsel of its own choice throughout all of the negotiations that preceded
the execution of this Eighth Amendment.  Each Borrower has executed this Eighth
Amendment after reviewing and understanding each provision of this Eighth
Amendment and without reliance upon any promise or representation of any person
or persons acting for or on behalf of Agent.  Each Borrower further acknowledges
that such Borrower and its counsel have had adequate opportunity to make
whatever investigation or inquiry they may deem necessary or desirable in
connection with the subject matter of this Eighth Amendment prior to the
execution hereof and the delivery and acceptance of the consideration described
herein.

 

12.                                 Miscellaneous.

 

(a)                                  Successors and Assigns.  This Eighth
Amendment shall be binding upon and shall inure to the benefit of Borrower and
Agent and their respective successors and assigns; provided, however, that the
foregoing shall not authorize any assignment by Borrower of its rights or duties
hereunder.

 

(b)                                 Integration.  This Eighth Amendment and any
documents executed in connection herewith or pursuant hereto contain the entire
Eighth Amendment between the parties with respect to the subject matter hereof
and supersede all prior agreements, understandings, offers and negotiations,
oral or written, with respect thereto and no extrinsic evidence whatsoever may
be introduced in any judicial or arbitration proceeding, if any, involving this
Eighth Amendment; except that any financing statements or other agreements or
instruments filed by Agent with respect to Borrower shall remain in full force
and effect.

 

(c)                                  Course of Dealing; Waivers.  No course of
dealing on the part of Agent or its officers, nor any failure or delay in the
exercise of any right by Agent, shall operate as a waiver thereof, and any
single or partial exercise of any such right shall not preclude any later
exercise of any such right.  Agent’s failure at any time to require strict
performance by Borrower of any provision shall not affect any right of Agent
thereafter to demand strict compliance and performance.  Any suspension or
waiver of a right must be in writing signed by an officer of Agent.

 

(d)                                 Time is of the Essence.  Time is of the
essence as to each and every term and provision of this Eighth Amendment and the
other Credit Agreement.

 

5

--------------------------------------------------------------------------------


 

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST.  REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

(e)                                  Legal Effect.  The Credit Agreement remains
in full force and effect.  If any provision of this Eighth Amendment conflicts
with applicable law, such provision shall be deemed severed from this Eighth
Amendment, and the balance of this Eighth Amendment shall remain in full force
and effect.

 

(f)                                    Choice of Law and Venue; Jury Trial
Waiver; Judicial Reference; Service of Process.  Section 12 of the Credit
Agreement hereby is incorporated herein by this reference as though fully set
forth.

 

(g)                                 Upon the effectiveness of this Eighth
Amendment, each reference in the Credit Agreement to “this Eighth Amendment,”
“hereunder,” “herein,” “hereof” or words of like import referring to the Credit
Agreement shall mean and refer to the Credit Agreement as amended by this Eighth
Amendment.

 

(h)                                 Upon the effectiveness of this Eighth
Amendment, each reference in the Loan Documents to the “Credit Agreement”
“thereunder,” “therein,” “thereof or words of like import referring to the
Credit Agreement shall mean and refer to the Credit Agreement as amended by this
Eighth Amendment.

 

(i)                                     Assignment and Indemnity.  Borrower
consents to Agent’s assignment, in accordance with Section 13 if the Credit
Agreement, of all or any part of Agent’s rights under this Eighth Amendment and
the Credit Agreement.

 

13.                                 Entire Amendment; Effect of Eighth
Amendment.  This Eighth Amendment, and the terms and provisions hereof,
constitutes the entire Eighth Amendment among the parties pertaining to the
subject matter hereof and supersedes any and all prior or contemporaneous
amendments relating to the subject matter hereof. Except as expressly set forth
in this Eighth Amendment, the Credit Agreement and other Loan Documents shall
remain unchanged and in full force and effect. To the extent any terms or
provisions of this Eighth Amendment conflict with those of the Credit Agreement
or other Loan Documents, the terms and provisions of this Eighth Amendment shall
control. This Eighth Amendment is a Loan Document.

 

14.                                 Counterparts; Electronic Transmission. This
Eighth Amendment may be executed in any number of counterparts, all of which
taken together shall constitute one and the same instrument and any of the
parties hereto may execute this Eighth Amendment by signing any such
counterpart. Delivery of an executed counterpart of this Eighth Amendment by
electronic mail shall be equally as effective as delivery of an original
executed counterpart of this Eighth Amendment. Any party delivering an executed
counterpart of this Eighth Amendment by electronic mail also shall deliver an
original executed counterpart of this Eighth Amendment, but the failure to
deliver an original executed counterpart shall not affect the validity,
enforceability, and binding effect of this Eighth Amendment.

 

6

--------------------------------------------------------------------------------


 

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST.  REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

[Balance of Page Intentionally Left Blank]

 

7

--------------------------------------------------------------------------------


 

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST.  REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

IN WITNESS WHEREOF, the parties have caused this Amendment Number 8 to Loan
Documents to be executed and delivered on the date first written above.

 

EMRISE CORPORATION

 

EMRISE ELECTRONICS CORPORATION

 

 

 

 

 

 

By:

 

 

By:

 

Name:

Carmine Oliva

 

Name:

Carmine Oliva

Title:

Chief Executive Officer

 

Title:

President

 

 

 

CXR LARUS CORPORATION

 

RO ASSOCIATES INCORPORATED

 

 

 

 

 

 

By:

 

 

By:

 

Name:

Carmine Oliva

 

Name:

Carmine Oliva

Title:

President

 

Title:

President

 

 

 

CUSTOM COMPONENTS, INC.

 

ADVANCED CONTROL COMPONENTS, INC.

 

 

 

 

 

 

By:

 

 

By:

 

Name:

Carmine Oliva

 

Name:

Carmine Oliva

Title:

President

 

Title:

President

 

 

 

 

 

 

 

 

GVEC RESOURCE IV INC.,

 

 

as Agent and a Lender

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

Authorized Signatory

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

Authorized Signatory

 

[Signature Page to Amendment Number 8 to Loan Documents]

 

--------------------------------------------------------------------------------


 

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST.  REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

ANNEX X

 

[* * *]

 

--------------------------------------------------------------------------------


 

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST.  REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

ANNEX Y

 

[* * *]

 

--------------------------------------------------------------------------------